Bicknell, C. C.
The decisive question in this case is the same as in Traders Ins. Co. v. Carpenter, ante, p. 350. Here, as in that case, the appeal was taken after the appellant had prosecuted to> final judgment a hill of review in the circuit court, for error of law appearing in the record of the original judgment. Thereby this appeal was barred. It ought to be dismissed, for the reasons stated in the preceding case.
Per Curiam. — It is therefore ordered that the appeal herein be and the same is hereby dismissed, at the costs of the appellants.